DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 7, 2021 has been entered. 

Status of Claims
This action is in reply to RCE filing, amendment and response filed on December 7, 2021. Claims 1-4, 6-9, 11-14 and 16-18 have been amended. Claims 1-20 are currently pending and have been examined.

Response to Arguments
101: The Applicant’s arguments and amendments with respect to the 101 rejection have been fully considered but are not persuasive.
The Applicant argues (pp 11-16) that the independent claim limitations do not include an abstract idea as the claims are directed to an “on_us” transaction which is a technical improvement in transaction processing. Whether “on_us” transaction is a technical improvement is not relevant to abstract idea determination in Prong One of Step 2A. What is relevant is identification of which limitations are directed to the abstract 
Applicant further argues (pp 16-20) that “on_us” transaction integrate the abstract idea into a practical application by improving financial transaction processing in a continuous manner based on an indicator injected into an approval message that is unavailable in current transaction networks. The Applicant describes modification of transaction messages through various nodes/computers associated with a payment network which merely amounts to adding the words “apply it” (or an equivalent) with the judicial exception (e.g. financial transaction processing), or mere instructions to implement the abstract idea on a computer, or mere use of a computer as a tool to perform the abstract idea (see MPEP 2106.05(g)). The various nodes/computers associated with the abstract idea merely amount to generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
As such, the claims include ineligible subject matter, and the 101 rejection is maintained. An updated 101 rejection is provided below to address the amended claims 1-20.
103: The Applicant’s arguments and amendments with respect to the 103 rejection have been fully considered but are not persuasive.

As such, due to the RCE filing, substantive amendments, new grounds of rejection have been applied to address the amendments and an updated 103 rejection is presented below that addresses claims 1-20.

Specification
The abstract of the disclosure is objected to because the abstract includes the term “Figure 1” at the bottom of the abstract which should be removed.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1 and 11 are objected for having minor informalities. The limitation “forward, to the payment network server” should be “forward to a payment network server”.
Claims 7-10 are objected for having minor informalities. The initial use of the limitation “the payment network server” should be “a payment network server”.

Claim Interpretation – Intended Use
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the to generate an enriched approval message …”.  The limitations are intended use as they relates to an act to be performed in the future and as such carries limited patentable weight (see MPEP 2114(II)).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case, claims 1-5 are directed to an apparatus, claims 6-10 are directed to another apparatus and claims 11-20 are directed to a process.

Claims 1, 6 and 11 are directed to the abstract idea of financial transaction processing which is grouped under commercial or legal interactions subgrouping of organizing human activity in prong one of Step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claims 1 and 11 recite “receive … transaction data including account details identifying an account, an acquirer identifier …, and an issuer identifier …”, “compare the issuer identifier to the acquirer identifier”, “determine if the issuer corresponds to the same entity based on the comparison”, “generate an 

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “an acquirer server”, “a switch”, “a payment terminal”, “at least one processor”, “at least one memory”, “computer program code”, “an issuer server”, “a payment network server” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a technological environment or field of use. (See MPEP 2106.5 (f), (h)). Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) the acts of financial transaction 

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of financial transaction processing using computer technology (e.g. the processor, see specification as filed ¶ [0084]). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).

Hence, claims 1, 6 and 11 are not patent eligible.

As per dependent claims 2-5, and 12-20, these claims further define the abstract idea noted in claims 1 and 11. Furthermore, the dependent claims do not recite any additional elements. As such, the dependent claims are similarly not patent eligible under the two step subject matter eligibility analysis of 2019 PEG October update.

As per dependent claims 7-10, the dependent claims recite the additional elements of “the payment network server”. The additional elements are considered to be mere instructions to implement an abstract idea on a computer, or merely uses a 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180089687 A1 (Kohli) in view of US 20170116605 A1 (Unser).

As per claims 1 and 11, Kohli teaches,
an acquirer server (FIG. 6, item 2006, ¶ [0047] “the acquirer 2006”),
a switch (FIG. 6, item 2012, 2024, ¶ [0048] “a payment network interface processor”)
a payment terminal (FIG. 6, item 126, ¶ [0047] “the terminal 126”),
managed by a same entity (¶ [0048] “the acquirer will set the merchant up with the appropriate software and/or firmware for the merchant's point of sale devices”), 
the acquirer server comprising (FIG. 6, item 2006, ¶ [0047], ¶ [0148] “The computer systems and servers described herein each contain”),
a database (FIG. 1, item 154, ¶ [0033] “database”)
at least one processor (¶ [0148] “processors”), 
at least one memory including computer program code (¶ [0148] “a memory”),
the at least one memory and the computer program code configured to, with the at least one processor, cause the acquirer server at least to (¶ [0148] “methods, steps, and functions”), 
receive, from the payment terminal, transaction data including account details identifying an account (¶ [0052] “account numbers”) an acquirer identifier corresponding to the same entity (¶ [0051] “BIN”) and an issuer identifier identifying an issuer 
generate an identification message identifying the transaction (FIG. 6, items 2022, 2044, ¶ [0053]-[0054] “parameter extract … account numbers”),
transmit the identification message to the switch (¶ [0054] “creates extract … distributed out to … PNIP 2012”),
transmit, via the switch, the transaction data directly to an issuer server administered by the issuer (¶ [0056] “the transaction is routed directly to the issuer PNIP 2024”),
receive, from the issuer server via the switch (¶ [0059] “the issuer … the issuer PNIP”), an approval message corresponding to the issuer and approving the transaction (¶ [0059] “an appropriate request response”).

Kohli does not explicitly teach, however, Unser teaches,
compare the issuer identifier to the acquirer identifier (¶ [0118] “when the acquirer and issuer are the same party”),
determine that the issuer corresponds to the same entity based on the comparison (¶ [0118] “the acquirer and issuer are the same party”),
forward, to the payment network server via the switch, an enriched approval message after determining that the issuer corresponds to the same entity (¶ [0118] “PNIP … ensures pertinent info is indeed routed to the payment card network”, ¶ [0107] “pertinent aspects include … a modified auth request response”),


As per claim 6, Kohli teaches, 
at least one processor (¶ [0148]),
at least one memory including computer program code (¶ [0148]),
the at least one memory and the computer program code is further configured with the at least one processor, cause the device at least to (¶ [0148]), 
receiving, from an acquirer server, a transaction request comprising transaction data including account details identifying an account (¶ [0052]) an acquirer identifier corresponding to an acquirer managing the acquirer server (¶ [0051]) and an issuer identifier identifying an issuer managing the account (¶ [0052]-[0053]), the transaction data corresponding to the transaction (¶ [0047]),
receive an identification message from the acquirer server (¶ [0060] “the message”), the identification message identifying the transaction and including the acquirer identifier (¶ [0060] “the transaction is extracted … the route-back address is retrieved”),

receive, directly from an issuer server, an approval message corresponding to an issuer (¶ [0069]), 
add the approval message corresponding to the issuer to a list, the list listing the approval message corresponding to the issuer who has generated the approval message (¶ [0060] “a copy is saved in a context manager queue”).
store the list in a transaction log file (¶ [0067] “every transaction … is logged”).

Kohli does not explicitly teach, however, Unser teaches,
based on a comparison of the issuer identifier to the acquirer identifier determining that the issuer corresponds to a same entity as the acquirer (¶ [0118]),
based on receipt the identification message (¶ [0056]) and the approval message (¶ [0055] “appropriate authorization request response”), include an indicator (¶ [0118] “pertinent info”) in the approval message (¶ [0055]) to generate an enriched approval message (¶ [0055]-[0056], [0118]), the indicator indicating that the enriched approval message relates the transaction to the issuer being the same entity managing an acquirer server and the payment terminal (¶ [0118]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Unser in Kohli since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination 

As per claim 7, combination of Kohli and Unser teach all the limitations of claim 6. Kohli also teaches, 
wherein the at least one memory and the computer program code is further configured to with the at least one processor, cause the device at least to (FIG. 6, item 2006, ¶ [0047], ¶ [0148]), 
generate a plurality of data packets (¶ [0037] “batches”),
generate and transmit a request message to a payment network server for transmitting the approval message during a trickle feed session, the trickle feed session being a time period during which the device provides the plurality of data packets to the payment network server (¶ [0037] “the acquirer sends the batch transactions through the credit card association”).

As per claim 10, combination of Kohli and Unser teach all the limitations of claim 6. Kohli also teaches,
wherein the at least one memory and the computer program code is further configured with the at least one processor, cause the device to (FIG. 6, item 2006, ¶ [0047], ¶ [0148]).

receive, from the payment network server, a list acknowledgement message indicating a successful transmission of the list (¶ [0037] “subsequent clearing and settlement, the acquirer sends the batch transactions through the credit card association”).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kohli in view of Unser in further view of US 20160321634 A1 (George).

As per claim 8, combination of Kohli, Perry, and George teach all the limitations of claim 6. Kohli also teaches,
wherein the at least one memory and the computer program code is further configured to with the at least one processor, cause the device at least to (FIG. 6, item 2006, ¶ [0047], ¶ [0148]).

Kohli does not explicitly teach, however, George teaches,
receive, from the payment network server, an acknowledgement message indicating a successful transmission of the approval message (FIG. 3, item 110, 102, 104, ¶ [0070] “the payment network 116 … may … forward the authorization response to the acquiring institution 114”), 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by George in Kohli since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because authorization confirmation improves successful transaction completion.

Claims 2, 12, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kohli in view of Unser in further view of US 20120078701 A1 (Woods).

As per claim 2 and 12, combination of Kohli, Unser teach all the limitations of claims 1 and 11. Kohli also teaches,
wherein the at least one memory and the computer program code is further configured with the at least one processor, cause the acquirer server at least to ((FIG. 6, item 2006, ¶ [0047], ¶ [0148]),
include, in the identification message, the acquirer identifier (¶ [0060]),
store the identification message in a transaction log file on the database (¶ [0067] “every transaction … is logged at every point by writing log records”).

Kohli does not explicitly teach, however, Woods teaches,
wherein the switch generates the enriched approval message by including an indicator in the approval message after receiving the approval message from the issuer server (¶ [0143]) and the identification message from the acquirer (¶ [0048] “identity of the issuer”), the indicator indicating that the enriched approval message relates the transaction to the issuer being the same entity managing the acquirer server and the payment terminal (¶ [0048], ¶ [0219]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Woods in Kohli since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because processor identity based authorization processing improves transaction authorization by providing an additional layer of verification mechanism associated with entity identity during financial transaction authorization.

As per claim 16, combination of Kohli, Unser and Woods teach all the limitations of claims 11 and 12. Kohli also teaches,
adding the enriched approval message corresponding to the issuer to a list, the list listing the approval message corresponding to the issuer who has generated the enriched approval message (¶ [0060]).

As per claims 17 and 20, the substance of claims 17 and 20 are directed to substantially similar subject matter and claim limitations of claim 7 and 10. As such, for reasons shown above regarding claims 7 and 10, claims 17 and 20 are similarly rejected as being unpatentable over Kohli in view of Unser in further view of Woods.

Claims 3-5, 13-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kohli in view of Unser in view of Woods in further view of George.

As per claims 3 and 13, combination of Kohli, Unser and Woods teach all the limitations of claims 1 and 2 and 11 and 12. Kohli also teaches,
wherein the at least one memory and the computer program code is further configured with the at least one processor, cause the acquirer server at least to (FIG. 6, item 2006, ¶ [0047], ¶ [0148]),

Kohli does not explicitly teach, however, George teaches,
receive, from the switch, an acknowledgement message indicating a successful transmission of the enriched approval message to the payment network server (FIG. 3, item 110, 102, 104, ¶ [0071] “the clearing record for the payment transaction may be electronically transmitted to the processing server 102”),
generate a transaction completion message in response to the acknowledgement message to indicate the successful completion of the transaction, the transmission completion message being generated in response to a successful transfer of funds to 
transmit, to the payment terminal, the transaction completion message (FIG. 7, items 706, 708, 710, ¶ [0100] “forward the response message to the merchant”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by George in Kohli since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because authorization confirmation improves successful transaction completion.

As per claims 4 and 14, combination of Kohli, Unser and Woods teach all the limitations of claims 1 and 2 and 11 and 12. Kohli also teaches,
wherein the at least one memory and the computer program code is further configured with the at least one processor, cause the acquirer server at least to (FIG. 6, item 2006, ¶ [0047], ¶ [0148]),

Kohli does not explicitly teach, however, George teaches,
control the switch to include the indicator to the enriched approval message (¶ [0100] “a response message”).


As per claims 5 and 15, combination of Kohli, Unser, Woods, and George teach all the limitations of claims 1, 2, and 3 and 11, 12, and 13. Kohli also teaches,
wherein the at least one memory and the computer program code is further configured with the at least one processor, cause the acquirer server at least to (FIG. 6, item 2006, ¶ [0047], ¶ [0148]).

Kohli does not explicitly teach, however, George teaches,
control the switch to transmit the acknowledgement message (¶ [0100]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by George in Kohli since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine 

As per claim 18, the substance of claim 18 is directed to substantially similar subject matter and claim limitations of claim 8. As such, for reasons shown above regarding claim 8, claim 18 is similarly rejected as being unpatentable over Kohli in view of Unser in view of Woods in further view of George.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kohl in view of Unser in further view of US 20170255958 A1 (Moreira).

As per claim 9, combination of Kohli and Unser teach all the limitations of claim 6. Kohli also teaches,
wherein the approval message comprises an issuer identifier identifying the issuer (¶ [0051], ¶ [0059]), the at least one memory and the computer program code is further configured with the at least one processor, cause the device at least to (FIG. 6, item 2006, ¶ [0047], ¶ [0148]).

Kohli does not explicitly teach, however, Moreira teaches,
verify data in the list and data in the identification message based on the acquirer identifier and the issuer identifier (¶ [0145] “receive a confirmation … which may include a confirmation that the transaction was successfully processed, the transaction ID for each transaction from the acquirer”), such that the data in the list corresponds to the 
transmit, to the payment network server, the list via the trickle feed session at a predetermined period of time after a successful verification of the data in the list and the data in the plurality of identification messages (¶ [0145] “send a confirmation request … to determine whether the batch payment was successful”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Moreira in Kohli since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because processor identity based authorization processing improves transaction authorization by an identity based verification mechanism.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kohli in view of Unser in view of Woods in further view of Moreira.

As per claim 19, the substance of claim 19 is directed to substantially similar subject matter and claim limitations of claim 9. As such, for reasons shown above regarding claim 9, claim 19 is similarly rejected as being unpatentable over Kohli in view of Unser in view of Woods in further view of Moreira.

Conclusion
References not cited but made of record include US 20130203444 A1 (Perry) directed to automated contactless access device location.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        /DAVID P SHARVIN/Primary Examiner, Art Unit 3692